Title: From Thomas Jefferson to Lafayette, 4 November 1803
From: Jefferson, Thomas
To: Lafayette


          
            Washington Nov. 4. 03.
          
          I have recieved several letters from you, my dear friend, since I last wrote to you. that by mr Foncin is delivered this morning. you know my situation too well not to be sensible that I cannot be a punctual correspondent, and you will ascribe the rarity of my letters to it’s probable cause, & not to the impossible one of a want of friendship for you. in the affair of your lands be assured we shall do for the best. we are not without hopes of getting a permission by Congress to locate them in any part where they shall have lands to dispose of, which might render them more agreeable & more valuable. I sincerely wish you were here on the spot, that we might avail ourselves of your service as Governor of Louisiana, the seat of which government, New Orleans, is now among the most interesting spots of our country, and constitutes the most important charge we can confer. I believe too you would have found it a pleasant residence. but the circumstances of the country require that officer to be on the spot, & to enter instantly on his charge. I am happy to hear of Madame de Tessé’s health, & of the continuance of her taste as an arborist. I know the delight it affords & her enthusiasm for it. I send her by this vessel a box of plants & seeds. I have recieved from mr Cabanis, his book, and wrote him on the 13th. of July, which I hope he has recieved. nothing from mr Tracy has come to my hands, or I should certainly have acknoleged it with pleasure. Spain has protested against the right of France to transfer Louisiana to us: but we have ordered troops to New Orleans to recieve or to take possession, under the authority of France. we shall know in one month whether force is opposed to us. I am happy to learn you are likely to recover from your unfortunate accident, after so much suffering. I pray you to present my affectionate respects to Mde. de la Fayette & to assure her of my continual attachment. you know my sincere friendship for you, & that no time will affect it. Cordial salutations.
          
            
              Th: Jefferson
            
          
        